I concur in the opinion in which we adhere to our former opinion and judgment except that I believe we should modify same to the extent of requiring the corporation to continue to pay the sum of $1,000.00 per month to the Curator of the Estate of William Luther Koon. The agreement to pay such sum to Mr. Koon was made upon the same day that the trust agreements were executed, to-wit: December 10, 1943.
It is my firm belief that the transfer of his stock to the named trustees was made by Mr. Koon upon the understanding and belief that he would receive during his natural life the sum of $1,000.00 per month. His subsequent mental illness was not anticipated by him or the beneficiaries of the trusts. *Page 692